




EXHIBIT 10.3
        
AGREEMENT AND GENERAL RELEASE


This Agreement and General Release is made and entered into by and between
Robert Paltridge (“Releasor”) and Integra LifeSciences Corporation (“the
Company”).


WHEREAS, the Company has decided to terminate Releasor’s employment relationship
by way of Releasor’s termination from employment effective July 7, 2014; and


WHEREAS, Releasor and the Company wish to enter into this Agreement and General
Release which settles fully and finally any and all differences and matters
between them.


IT IS HEREBY AGREED by and between Releasor and the Company as follows:


1.Releasor, for and in consideration of the Company’s undertakings set forth
herein, and intending to be legally bound, does hereby REMISE, RELEASE, AND
FOREVER DISCHARGE the Company and its parent, subsidiary and affiliated
entities, its and their respective officers, directors, employees and agents,
and its and their predecessors, successors and assigns, heirs, executors and
administrators, of and from any and all manner of legally waivable actions and
causes of action, suits, debts, claims and demands whatsoever, in law or in
equity, which Releasor ever had, now has, or hereafter may have, or which
Releasor’s heirs, executors or administrators hereafter may have, by reason of
any matter, cause or thing whatsoever, from the beginning of the world to the
effective date of this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
Releasor’s employment relationship and the termination of Releasor’s employment
relationship with the Company, including any claims which Releasor may have
under federal, state or local laws, rules and regulations, including but not
limited to, the New Jersey Law Against Discrimination (NJSA 10:5-1 et seq.); New
Jersey Conscientious Employee Protection Act (NJSA 34:19-1 et seq.); Title VII
of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.; the Equal Pay Act of
1963, 29 U.S.C. §206 et seq., the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq., the Family and Medical Leave Act (“FMLA”), the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. §621 et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq., the Fair Labor
Standards Act, the New Jersey Wage and Hour Laws, claims under any other
federal, state or local anti-discrimination law, whistle-blowing law, family
and/or medical leave law and wage and hour law, claims for wages, commissions,
bonuses or incentive compensation, any state or federal common law contract or
tort claims now existing or hereafter recognized, including but not limited to
breach of contract, promissory estoppel, equitable estoppel, misrepresentation
or wrongful discharge, and all claims for counsel fees and costs.


2.In full consideration of Releasor’s signing this Agreement, and Releasor’s
agreement to be bound by its terms, the Company will:


(a)pay to Releasor, in total, the gross sum of Seven-Hundred Fifty Thousand
Dollars ($ 750,000.00), less all payroll withholding taxes and other deductions
required by law, in a lump sum payment made within thirty (30) days of
Releasor’s execution and return of this Agreement;


(b)if Releasor properly and timely elects to continue healthcare coverage
(medical, dental and vision) under the health insurance plan in accordance with
the continuation requirements of Consolidated Omnibus Budget Reconciliation Act
(COBRA), Releasor shall pay only his current active monthly premium rate for up
to the period of his first eighteen (18) months of COBRA coverage with Company
subsidizing the difference between Releasor’s current monthly premium rate and
Releasor’s monthly COBRA premium for that eighteen (18) month period.
Thereafter, Releasor shall be entitled to continue such COBRA coverage for the
remainder of the COBRA period, at Releasor’s own expense, at applicable COBRA
rates, and subject to relevant law. Company’s obligations in this Paragraph 2(b)
shall cease immediately upon Releasor accepting subsequent employment that
includes access to health care coverage within the eighteen (18) month period
set forth in this Paragraph 2(b); and,


(c)in response to inquiries from prospective employers, state only Releasor’s
dates of employment, the positions held and that the position was eliminated.
Releasor will direct all such inquiries to Laura Rosa, Head of Human Resources
Service Delivery or a successor in that capacity.


3.It is expressly agreed and understood that neither the Company nor its
affiliated entities has, or will have, any obligation to provide Releasor at any
time in the future with any payments, benefits or considerations other than
those recited in Paragraph 2 above, except for any claims for vested benefits
(including, without limitation, payment for unused PTO) under the terms of any
of the Company’s employee benefit plans.




--------------------------------------------------------------------------------




4.Releasor agrees and acknowledges that the agreement by the Company described
herein is not and shall not be construed to be an admission of any violation of
any federal, state or local law, rule or regulation, or of any legal obligation
or duty owed by the Company to Releasor and that this Agreement is made
voluntarily to provide an amicable conclusion of Releasor’s employment
relationship with the Company.


5.Releasor hereby agrees and acknowledges that Releasor’s employment
relationship with the Company is being permanently and irrevocably severed and
that the Company does not have any obligation, contractual or otherwise, to
hire, rehire or re-employ Releasor in the future.


6.Releasor will make himself available and will cooperate in any reasonable
manner even after leaving employment and will provide assistance to the Company
in concluding any matters which may arise in the future which may relate to
Releasor’s employment with the Company, provided that such cooperation and
assistance shall not unreasonably interfere with any subsequent employment
obtained by Releasor.


7.For and in consideration of the Company’s undertakings set forth herein,
Releasor agrees not to directly or indirectly use or disclose any technical
data, trade secrets, know-how, research, product or business plans, formulae,
processes, products, services, projects, proposals, customer lists and customers
(including, but not limited to, customers of the Company on whom he called or
with whom he become acquainted during the term of his employment), markets,
software, developments, Inventions (as defined in Paragraph 8 below), processes,
formulas, technology, designs, drawings, engineering, marketing, distribution
and sales methods and systems, sales and profit figures, finances and other
business information created by Releasor during his employment with the Company
or disclosed to him by the Company, either directly or indirectly in writing,
orally or by drawings or inspection of documents or other tangible property
(collectively, “Confidential Information”), for the benefit of anyone other than
the Company, either during or after the term of his employment with the Company,
without written authorization of the CEO of the Company or his designee.


8.For and in consideration of the Company’s undertakings set forth herein,
Releasor will promptly make full written disclosure to the Company (or any
persons designated by it), will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, without further
compensation, all of his right, title, and interest in and to any and all
inventions, original works of authorship, discoveries, design improvements,
processes, trade secrets, trade know-how and all other intellectual property,
whether or not patentable or registrable under patent, copyright or similar
laws, and any and all rights and benefits resulting therefrom, that (a) relate
to medical devices, life sciences, health care or related fields and the
business of the Company or any other company or person with which the Company is
doing business or that relate to experimental work that the Company is doing or
(b) result from the use of the premises or personal property (whether tangible
or intangible) owned, leased or contracted for by the Company (collectively,
“Inventions”), which Releasor solely or jointly conceived of, developed or
reduced to practice during his employment with the Company. All such Inventions
and the benefits thereof shall immediately become the sole and absolute property
of the Company and its assigns. Releasor further acknowledge that all original
works of authorship which were made by Releasor (solely or jointly with others)
within the scope of his employment and which are protectable by copyright are
"works made for hire," as that term is defined in the United States Copyright
Act. Releasor shall assist Company, at Company’s sole expense, to obtain
patents, copyrights or trademarks, as the case may be, on all such Inventions
deemed patentable, copyrightable or trademarkable by Company and shall execute
all documents and do all things necessary to obtain letters patent, copyrights
and trademarks, vest in the Company full and exclusive title thereto, and
protect the same against infringement by others.


9.For and in consideration of the Company’s undertakings set forth herein,
Releasor agrees that he shall not for a period of twelve (12) months immediately
following the termination of his employment with the Company for any reason
(whether voluntarily or involuntarily), either directly or indirectly, on his
own behalf or in the service or on behalf of others:


(a)    whether alone or as a partner, officer, director, consultant, agent,
employee, contractor, or stockholder of any company or other commercial
enterprise, directly or indirectly engage in any business or other activity
conducted or operated in the United States, Canada and internationally which is
or may be competitive with, or render services to any firm or business
organization which competes or which plans to compete with, the Company in the
products or services being published, manufactured, marketed, distributed,
planned in writing or developed by the Company at the time of termination of
such employment relating to the extremity reconstruction, burn or wound care
markets. Notwithstanding the foregoing, the Releasor may own shares of companies
whose securities are publicly traded, so long as ownership of such securities
does not constitute more than five percent (5%) of the outstanding securities of
any such company. Further, nothing set forth in this paragraph 9(a) shall
prohibit Releasor from becoming an employee or agent of, or consultant to, any
entity that competes with the Company in the extremity reconstruction, burn or
wound care markets so long as Releasor does not engage in any competitive
activities in any capacity for said entity;






--------------------------------------------------------------------------------




(b)    entice or induce any customer, vendor, distributor, OEM manufacturer or
employee of the Company to become a client, customer, OEM, distributor or
reseller of any other person, firm or corporation with respect to products
and/or services then sold or under development by the Company or competitive
with products and/or services then sold or under development by the Company, or
to cease doing business with the Company, and Releasor shall not contact or
approach any such person, firm or corporation for such purpose or authorize or
knowingly approve the taking of such actions by any other person; or


(c)    solicit, recruit or hire (or attempt to solicit, recruit or hire) any
employee of the Company (whether or not such person is a full-time employee or
whether or not such employment is pursuant to a written agreement or at-will) to
terminate such person's employment with the Company, work for a third party
other than the Company, work in self-employment or as an independent contractor,
or engage in any activity that would cause any such employee to violate any
agreement with the Company.


The parties recognize that the Company shall be deemed to compete in the United
States, Canada and internationally in those segments of the medical devices
industry relating to the extremity reconstruction, burn or wound care markets in
which the Company shall be engaged in business as of the date of this Agreement,
and the Releasor agrees that he shall not engage in any of the activities
proscribed in this Paragraph 9 in such segments in the United States, Canada and
internationally for the time periods set forth in this Paragraph 9. If the
Releasor violates or is in breach of any provision of this Paragraph 9, then the
provisions of the restrictive covenant he breaches shall be applicable to him
for an additional period of time equal to the amount of time remaining on the
restrictive covenant at the time of breach.


10.Releasor hereby certifies that Releasor has read the terms of the Agreement
and General Release, that the Company hereby advises Releasor to consult with an
attorney of Releasor’s own choice prior to executing this Agreement, that
Releasor has had an opportunity to do so and that Releasor understands this
Agreement’s terms and effects. Releasor acknowledges, further, that Releasor is
executing this Agreement and General Release of Releasor’s own volition, with
full understanding of its terms and effects and with the intention of releasing
all employment claims recited herein in exchange, among other commitments made
by Releasor, for the consideration described herein, which Releasor acknowledges
is adequate and satisfactory. Releasor certifies that neither the Company nor
any of its agents, representatives, or attorneys has made any representations to
Releasor concerning the terms or effects of this Agreement and General Release
other than those contained herein.


11.Releasor acknowledges that Releasor has been informed that Releasor has the
right to consider this Agreement for a period of at least twenty-one (21) days
prior to entering into the Agreement. Releasor also understands that Releasor
has the right to revoke this Agreement for a period of seven (7) days following
Releasor’s execution of the Agreement by giving written notice to the Company,
within said seven (7) day period, in care of Padma Thiruvengadam, Corporate Vice
President and Chief Human Resources Officer, or her successor in that capacity,
at the following address: Integra LifeSciences Corporation, 311 Enterprise
Drive, Plainsboro, New Jersey 08536. This Agreement shall be effective upon
expiration of said seven (7) day period. If Releasor exercises Releasor’s right
to revoke this agreement, this Agreement shall be null and void.


12.Releasor further agrees, covenants and promises that Releasor will not
communicate or disclose the terms of this Agreement and General Release, as
described herein, to any persons with the exception of members of Releasor’s
immediate family, Releasor’s attorney, and Releasor’s accountant, all of whom
shall be advised of the confidentiality requirements of this Agreement and who
must agree to be bound by this provision as a condition of such disclosure.
Notwithstanding anything set forth in this Agreement to the contrary, if a court
of competent jurisdiction determines that Releasor (or anyone to whom he makes a
disclosure to pursuant to Paragraph 12 of this AGREEMENT) breaches the terms of
this Paragraph, the Company shall be entitled to recover all damages, expenses,
costs and fees determined by the court as a result of said breach. Company, in
addition to any other rights it may have at law or in equity, shall have the
right to seek enforcement of this Agreement in an action at law or in equity and
the Company shall have the right to recover its legal fees, costs and expenses
in such action to enforce this Agreement, to the extent permitted by law and to
the extent that such recovery does not result in the invalidation of this
Agreement.


13.Releasor shall not engage in any communications that disparage the Company
and/or its directors, officers, or employees or interfere with its existing or
prospective business relationships. The Company shall not authorize or condone
any communications made by any of its directors or officers that disparage
Releasor or interfere with his existing or prospective employment or business
relationships.


14.Releasor represents that Releasor has returned all material and property in
Releasor’s possession that belongs to the Company including, but not limited to
Confidential Information, keys and any other material or equipment belonging to
the Company. Company will arrange to port the telephone number associated with
Releasor’s work cell phone to Releasor for his future personal use.


15.This Agreement shall be governed by, construed and enforced under the laws of
the State of New Jersey (without regard to conflict of laws principles) and any
dispute pertaining to this Agreement shall be brought only in, and Releasor and




--------------------------------------------------------------------------------




Company agree to subject themselves to the personal jurisdiction of, the
Superior Court of New Jersey, Mercer County or the United States District Court
for the District of New Jersey, Trenton Vicinage (to the extent that subject
matter jurisdiction exists). Company shall be entitled to seek injunctive relief
in accordance with applicable law for breaches (including anticipated breaches)
of this Agreement.


16.Any dispute arising out of this Agreement or any dispute between the parties
to this Agreement on any subject matter shall be tried without a jury. The
parties recognize that with this provision they are expressly and voluntarily
waiving their respective rights to a jury trial and do so in order to resolve
any future disputes in a more efficient and cost-effective manner.


17.Releasor and Company shall each bear his and its own costs including
attorneys’ fees incurred in connection with this Agreement.


18.This Agreement supersedes and voids all previous agreements, policies and
practices between Releasor and Company, whether written or oral, including, but
not limited to, any severance offer made prior to the date Releasor signs this
Agreement other than as set forth in this Agreement. This Agreement sets forth
the entire understanding of the parties as to the subject matter contained
herein and may be modified solely by a writing executed by the individual then
holding the office of CEO of the Company or his designee and Releasor.




    IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
hereto have executed the foregoing Agreement.


Integra LifeSciences Corporation        




By:    /s/ Padma Thiruvengadam        
Padma Thiruvengadam, Corporate Vice President and Chief Human Resources
Officer    
  
Effective Date: July 7, 2014



Releasor    




By:    /s/ Robert Paltridge
Robert Paltridge


Effective Date: July 7, 2014


